   8:21-cv-00045-JFB-SMB Doc # 9 Filed: 05/12/21 Page 1 of 2 - Page ID # 42




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JANE CRUDUP,

                    Plaintiff,                                        8:21CV45

      vs.
                                                         FINAL PROGRESSION ORDER
CITY OF OMAHA, a Political Subdivision;

                    Defendant.

     IT IS ORDERED that the final progression order is as follows:

     1)     The trial and pretrial conference will not be set at this time. A status conference to
            discuss case progression, the parties’ interest in settlement, and the trial and
            pretrial conference settings will be held with the undersigned magistrate judge by
            telephone on March 8, 2022 at 1:00 p.m. Counsel shall use the telephone
            conferencing instructions assigned to this case to participate in the conference.
            (Filing No. 5.)

     2)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is May
            13, 2021.

     3)     The deadlines for moving to amend pleadings or add parties are:

            The parties do not anticipate moving to amend pleadings or add parties.

     4)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
            Federal Rules of Civil Procedure is December 1, 2021. Motions to compel written
            discovery under Rules 33, 34, 36 and 45 must be filed by December 15, 2021.

            Note: A motion to compel, to quash, or for a disputed protective order shall not be
            filed without first contacting the chambers of the undersigned magistrate judge to
            set a conference for discussing the parties’ dispute.

     5)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
            retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
            Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):                  November 1, 2021
                   For the defendant(s):                  November 1, 2021
     8:21-cv-00045-JFB-SMB Doc # 9 Filed: 05/12/21 Page 2 of 2 - Page ID # 43




         6)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          January 7, 2022
                            For the defendant(s):                          January 7, 2022

         7)       The deposition deadline, including but not limited to depositions for oral testimony
                  only under Rule 45, is March 3, 2022.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         8)       The deadline for filing motions to dismiss and motions for summary judgment is
                  April 9, 2022.

         9)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is April 1, 2022.

         10)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         11)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion,
                  which require that additional time be allowed.

         Dated this 12th day of May, 2021.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
